Criminal prosecution tried upon indictments charging the defendant with (1) larceny, (2) false pretense, and (3) wilful injury to personal property.
The evidence tends to show that the defendant hired an automobile from Clinton Littrell for approximately three hours, to go from Newfound to Canton, a distance of about twenty miles: that instead of going to Canton the defendant went to Asheville, a distance of about fourteen miles; that the defendant did not return the car at the time agreed upon and that when he did return it, the car was in a badly damaged condition.
Verdict: Guilty on all three charges.
From the judgments pronounced on the verdict, 12 months on each of the first two charges, and 6 months on the last, the defendant appeals, assigning errors.
The record discloses no evidence of larceny, a fatally defective charge of false pretense, and an erroneous conviction under C. S., 4331, with a sentence of 6 months on the roads, when the indictment *Page 358 
should have been drawn under chapter 61, Public Laws 1927, and the sentence not more than 30 days imprisonment or a fine of not more than $50.00.
Let the defendant be discharged, with permission to the solicitor to send another bill, if so advised.
Reversed.